Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 29, 2019

                                      No. 04-19-00061-CV

                           EX PARTE DAN LAMAR COGDELL,
                                      Appellant

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVCM-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
        On March 18, 2019, the trial court granted a motion for new trial. “When a motion for
new trial is granted, the case shall be reinstated upon the docket of the trial court and stand for
trial the same as though no trial had been had.” Wilkins v. Methodist Health Care Sys., 160
S.W.3d 559, 563 (Tex. 2005) (internal quotations omitted). It is ORDERED that appellant show
cause in writing within fifteen days from the date of this order why this appeal should not be
dismissed as moot. See TEX. R. APP. P. 42.3(a).



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court